In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐1480 
RAUL PEREZ‐GONZALEZ, 
                                                 Petitioner‐Appellant, 
                                   v. 

JACQUELINE LASHBROOK, 
                                                 Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
                 No. 15 C 4210 — John Z. Lee, Judge. 
                      ____________________ 

     ARGUED JUNE 1, 2018 — DECIDED SEPTEMBER 17, 2018 
                  ____________________ 

   Before RIPPLE, KANNE, and BRENNAN, Circuit Judges. 
   BRENNAN,  Circuit  Judge.  Raul  Perez‐Gonzalez  pleaded 
guilty to first degree murder for his role in a gang‐related kill‐
ing.  His  plea  agreement  called  for  a  thirty‐five  year  prison 
sentence and required him to testify truthfully in any prose‐
cution  against  his  co‐defendants.  More  than  one  year  after 
agreeing to these terms and pleading guilty, as the trial of a 
co‐defendant  approached,  Perez‐Gonzalez  had  second 
2                                                       No. 18‐1480 

thoughts and declined to testify. For this refusal, he was con‐
victed  of  contempt  of  court,  resulting  in  an  additional  ten‐
year sentence.  
    After exhausting his state court remedies, Perez‐Gonzalez 
petitioned for habeas corpus asserting the State breached the 
plea agreement by requesting the contempt sanction, and that 
the  Illinois  Appellate  Court  unreasonably  concluded  to  the 
contrary.  The  district  court  denied  his  habeas  petition,  but 
granted  his  request  for  a  certificate  of  appealability.  Perez‐
Gonzalez contends the plea agreement immunized him from 
contempt proceedings. Although he presents a reasonable in‐
terpretation of the plea agreement, he has not proved that the 
state  appellate  court’s  alternative  interpretation  was  unrea‐
sonable, so we affirm the judgment of the district court. 
                          I. Background 
    Raul  Perez‐Gonzalez  made  three  critical  decisions.  The 
first  was  on  a  January  2009  evening  in  Elgin,  Illinois.  What 
began  as  posturing  among  rival  street  gangs  in  a  fast  food 
parking lot intensified into a car chase and the senseless mur‐
der of Paola Rodriguez, who was shot as she drove the girl‐
friend  of  a  gang  member  away  from  the  confrontation.  The 
next  day  Perez‐Gonzalez  confessed  to  driving  the  car  from 
which the fatal shots were fired. He also informed police that 
his passengers included Manith Vilayhong, who ordered the 
shooting, and Tony Rosalez, who shot the gun. All three men 
were charged with first‐degree murder. 
     A. The Plea Agreement	
   Perez‐Gonzalez’s second pivotal decision was agreeing to 
cooperate  in  the  prosecution  of  his  co‐defendants.  On 
August 27,  2010,  the  State  presented  Perez‐Gonzalez  with  a 
No. 18‐1480                                                            3

letter containing a plea offer. In exchange for pleading guilty 
to  first‐degree  murder  while  in  possession  of  a  firearm,  he 
would  receive  a  thirty‐five  year  sentence:  twenty  years  for 
first degree murder, plus a fifteen year add‐on for possession 
of a firearm. The plea offer also included a conditional reduc‐
tion  of  his  sentence  by  fifteen  years  if  he  cooperated  “in  all 
aspects” with the prosecution of his co‐defendants, including 
testifying truthfully at their trials. Once Perez‐Gonzalez’s co‐
operation was “successfully completed,” the State promised 
to amend his charge to omit reference to a firearm and to va‐
cate the fifteen year add‐on, reducing his sentence to twenty 
years. The letter emphasized that: 
        Any  deviation  from  that  truthful  [testimony] 
        will be grounds for the [State]–at [its] sole dis‐
        cretion–to withdraw its agreement to delete ref‐
        erence  to  a  firearm  as  well  as  to  withdraw  its 
        agreement to vacate the 15‐year add‐on. In such 
        event, the defendant would then be required to 
        serve the terms of the initial agreement, which 
        would be 35 years [in the Illinois Department of 
        Corrections],  plus  [mandatory  supervised  re‐
        lease] as well as fees. 
    At  the  plea  hearing,  the  parties  relayed  the  agreement’s 
terms to the trial court. After describing the State’s offer letter 
to the trial court, the Stateʹs attorney remarked, “I think that’s 
all  the  terms.”  In  response,  counsel  for  Perez‐Gonzalez 
acknowledged the State presented an accurate description of 
the  agreed  upon  terms.  The  trial  court  accepted  the  plea 
agreement and sentenced Perez‐Gonzalez to thirty‐five years. 
     
4                                                     No. 18‐1480 

     B. Contempt of Court Proceedings	
    More than one year after Perez‐Gonzalez pleaded guilty, 
pretrial  proceedings  began  against  his  co‐defendant 
Rosalez. When  called  to  testify  against  Rosalez,  Perez‐
Gonzalez  made his third  pivotal decision:  he refused to an‐
swer any questions regarding the case, even spurning the trial 
court’s  order  to  answer. Perez‐Gonzalez  never  testified  un‐
truthfully; he refused to testify at all. Rosalez was convicted 
of first‐degree murder and sentenced to thirty‐five years, but 
the  allegation  that  Rosalez  discharged  the  firearm was 
not proved,  which  would  have  added  twenty‐five  years  to 
Rosalez’s sentence. 
    In  response  to  Perez‐Gonzalez’s  decision,  the  State  peti‐
tioned  for  criminal  contempt.  Perez‐Gonzalez  agreed  to  a 
bench trial for that proceeding, at which the parties stipulated 
in  writing  that  Perez‐Gonzalez‘s plea  agreement  “required” 
him to testify “in any case against any co‐defendant.” The trial 
court  found  him  in  contempt  for  failing  to  testify  in  the 
Rosalez case. 
   At Perez‐Gonzalez’s sentencing hearing for contempt, he 
again  stipulated  in  writing that  his  plea  agreement  “re‐
quired” him  to testify  against  co‐defendants  Vilayhong  and 
Rosalez.  This  second  stipulation  also  provided  that  Rosalez 
was tried without Perez‐Gonzalezʹs testimony. The sentenc‐
ing judge determined that Perez‐Gonzalez’s refusal to testify 
hindered  the  State’s  prosecution  of  Rosalez,  and  sen‐
tenced Perez‐Gonzalez  to  ten  years’  imprisonment  for  con‐
tempt, served consecutive to his thirty‐five year murder sen‐
tence, for a total sentence of forty‐five years. 
No. 18‐1480                                                      5

   C. Direct Appeal and Collateral Attacks in State Court 
    Perez‐Gonzalez  appealed  his  contempt  conviction  and 
sentence to the Illinois Appellate Court arguing, among other 
issues, that the contempt prosecution breached the plea agree‐
ment.  He  contended  the  initial  thirty‐five  year  sentence 
should be the exclusive repercussion for refusing to testify. To 
him, the plea agreement contained a “built‐in sanction” so the 
only consequence for his failure to testify would be that the 
State could decline to vacate the fifteen year add‐on.  
    The Illinois Appellate Court rejected this reasoning. After 
reviewing the plea offer letter, the transcript of the plea hear‐
ing, and the written stipulations at the contempt proceedings, 
that court held that the plea agreement did not bar the State 
from  pursuing  a  contempt  conviction.  The  court  acknowl‐
edged  Perez‐Gonzalez  may  have  a  due  process  right  to  en‐
force the plea agreement if it induced his guilty plea. How‐
ever, the court determined that the State never promised to 
refrain from filing a contempt of court petition if he refused 
to testify against Rosalez. Instead, the court held that “the plea 
agreement clearly required [Perez‐Gonzalez] to testify against 
Rosalez and his failure to do so violated that agreement.” Be‐
cause  Perez‐Gonzalez—not  the  State—had  breached  the 
agreement, his due process claim failed.  
    The Illinois Appellate Court also concluded that the stip‐
ulations did not expressly or impliedly (via the “built‐in sanc‐
tion”) support the outcome that Perez‐Gonzalez insists upon: 
that the only consequence for refusing to testify would be the 
State not moving to vacate the fifteen year add‐on. Even if the 
State  had  breached  the  agreement,  the  Illinois  Appellate 
Court reasoned that would not be a defense to the contempt 
6                                                        No. 18‐1480 

charge because the breach would not authorize Perez‐Gonza‐
lez to refuse the trial court’s order to testify. The Illinois Su‐
preme  Court  rejected  Perez‐Gonzalez’s  petition  for  leave  to 
appeal that decision. 
     D. Federal Proceedings 
    Perez‐Gonzalez petitioned for a writ of habeas corpus, ar‐
guing  that  when  the  State  sought  the  contempt  sanction  it 
breached  the  plea  agreement.  He  requested  relief  from  his 
contempt  conviction  and  its  consecutive  ten  year  sentence. 
The district court denied the petition, but issued a certificate 
of appealability. We review the district courtʹs denial of a ha‐
beas petition de novo and its findings of fact for clear error, 
Hicks v. Hepp, 871 F.3d 513, 525 (7th Cir. 2017), and have ap‐
pellate jurisdiction under 28 U.S.C. § 1291. 
                           II. Discussion 
     A. Legal Standards 
    Perez‐Gonzalez seeks habeas relief under the Antiterror‐
ism and Effective Death Penalty Act of 1996, 28 U.S.C. § 2254, 
according to which we may grant relief if a state court’s deci‐
sion  was  (1)  contrary  to,  or  an  unreasonable  application  of, 
clearly  established  federal  law  as  determined  by  Supreme 
Court precedent; or (2) rested on an unreasonable factual de‐
termination.  28  U.S.C.  §  2254(d)(1)–(2).  These  standards  are 
“difficult to meet” and “highly deferential.” Makiel v. Butler, 
782 F.3d 882, 896 (7th Cir. 2015) (quoting Cullen v. Pinholster, 
563 U.S. 170, 181 (2011)). 
   Under  28  U.S.C.  §  2254(d)(1),  a  state‐court  decision  in‐
volves an unreasonable application of Supreme Court prece‐
dent  if  the  state  court  identifies  the  correct  governing  legal 
rule from Supreme Court cases but unreasonably applies it to 
No. 18‐1480                                                        7

the facts of the particular state prisoner’s case, unreasonably 
extends a legal principle from Supreme Court precedent to a 
new context where it should not apply, or unreasonably re‐
fuses to extend that principle to a new context where it should 
apply. Williams v. Taylor, 529 U.S. 362, 407–08 (2000). 
    An “unreasonable application of” federal law means “ob‐
jectively  unreasonable,”  not  merely  wrong;  even  clear  error 
will not suffice. Campbell v. Smith, 770 F.3d 540, 546 (7th Cir. 
2014) (citing White v. Woodall, 134 S. Ct. 1697, 1702 (2014)).  
    As for 28 U.S.C. § 2254(d)(2), a decision is based upon an 
“unreasonable  determination  of  the  facts”  if  it  “rests  upon 
fact‐finding  that ignores the clear and convincing  weight of 
the  evidence.”  Newman  v.  Harrington,  726  F.3d  921,  928  (7th 
Cir. 2013) (citation omitted). We presume that the state court’s 
factual determinations are correct unless the petitioner rebuts 
the presumption by clear and convincing evidence. 28 U.S.C. 
§ 2254(e)(1); Newman, 726 F.3d at 928. 
    The Illinois Appellate Court described the interpretation 
of Perez‐Gonzalez’s plea agreement as presenting a question 
of law. If the appellate court’s interpretation was a determi‐
nation of state law, then we are barred from performing ha‐
beas review. See King v. Pfister, 834 F.3d 808, 814 (7th Cir. 2016) 
(“It is well‐established that on habeas review, a federal court 
cannot disagree with a state court’s resolution of an issue of 
state law.”). In this case, however, the parties dispute the con‐
sequences of the plea agreement’s terms; specifically, whether 
or  not  those  terms  immunized  Perez‐Gonzalez  from  the 
State’s contempt prosecution for his refusal to testify. Both Il‐
linois and federal courts recognize that the interpretation of 
ambiguous plea agreement terms present factual rather than 
legal questions. See, e.g., United States v. Williams, 198 F.3d 988, 
8                                                       No. 18‐1480 

992 (7th Cir. 1999) (“[D]isputed terms in a plea agreement are 
matters of fact … .”); People v. Navarroli, 521 N.E.2d 891, 893 
(Ill. 1988) (“The existence of a plea agreement and its terms 
and  conditions  are  questions  of  fact  …  .”). So  this  case  pre‐
sents a factual question properly subject to our review.  
     B. Application 
        1. Perez‐Gonzalez’s claim under 28 U.S.C. § 
           2254(d)(1) fails. 
    Perez‐Gonzalez  does not dispute that the Illinois  Appel‐
late Court identified the correct legal rule governing his case. 
Rather,  he  argues  the  rule  was  unreasonably  applied.  See 
28 U.S.C. § 2254(d)(1). Specifically, he contends the appellate 
court  unreasonably  applied  Santobello  v.  New  York,  404  U.S. 
257  (1971),  in  which  the  Supreme  Court  held  that  “when  a 
plea rests in any significant degree on a promise or agreement 
of the prosecutor, so that it can be said to be part of the in‐
ducement or consideration, such promise must be fulfilled.” 
Id. at 262. Perez‐Gonzalez maintains that the plea agreement 
prohibited the State from seeking additional punishment for 
his refusal to testify, so that the original thirty‐five year sen‐
tence was the exclusive consequence for his noncooperation. 
To  him,  the  only  reasonable  interpretation  is  that  the  con‐
tempt proceedings breached the plea agreement. 
    Perez‐Gonzalez’s  interpretation  is  plausible,  but  he  has 
not met his burden of showing, as he must, that the appellate 
court’s  contrary  interpretation  was  unreasonable.  A  state’s 
decision may stand as long as it is one of several equally plau‐
sible  outcomes.  See  Hall  v.  Washington,  106  F.3d  742,  748–49 
(7th Cir. 1997). Perez‐Gonzalez’s petition turns on the reason‐
ableness  of  the  appellate  court’s  interpretation  of  the  plea 
No. 18‐1480                                                         9

agreement under Santobello, in which the defendant received 
an  express  and  unambiguous  promise  that  the  government 
breached. Santobello, 404 U.S. at 262. This case, unlike Santo‐
bello, involves a plea agreement with no express promise that 
the State would, or would not, do the activity Perez‐Gonzalez 
objects to:  pursue contempt proceedings for refusing to  tes‐
tify.  
    Without a promise, there can be no breach. United States v. 
OʹBrien, 853 F.2d 522, 526 (7th Cir. 1988) (challenge that prison 
sentence  exceeded  plea  agreement  insufficient  for  reversal 
under  Santobello  where  government  made  no  promises  re‐
garding  sentencing  other  than  those  clearly  set  forth  in  the 
agreement).  Perhaps  recognizing  this  principle,  Perez‐
Gonzalez argues the plea agreement impliedly promises that 
the State would not pursue additional sanctions for refusing 
to testify, relying on Ricketts v. Adamson, 483 U.S. 1 (1987).  
     Although  Ricketts  recognized  that  plea  agreements  may 
include implied and binding terms, it is distinguishable from 
this case. In Ricketts, the Supreme Court held that double jeop‐
ardy rights could be waived by implication where the conse‐
quence of such waiver “could not be clearer” on the face of 
the plea agreement. Id. at 9–10. The defendant pleaded guilty 
to  a  lesser  charge  of  second‐degree  murder  in  exchange  for 
his testimony against his co‐conspirators. Id. at 3–4. After the 
defendant refused to testify, the Court explained that the ex‐
press terms of the plea agreement—that first‐degree murder 
charges could be reinstated if the defendant refused to testify 
against co‐conspirators—were “precisely equivalent” to an im‐
plied waiver of a double jeopardy defense. Id. at 10 (emphasis 
in original). A conclusion that the defendant had not waived 
his  double  jeopardy  rights  “would  render  the  agreement 
10                                                     No. 18‐1480 

meaningless.”  Id.  at  9–10  (“[W]e  do  not  find  it  signifi‐
cant … that “double jeopardy” was not specifically waived by 
name in the plea agreement.”).  
    Ricketts does not compel the conclusion that the State im‐
pliedly waived a contempt case against Perez‐Gonzalez. The 
agreement in Ricketts spelled out exactly what would happen 
to the defendant if he refused to testify. Perez‐Gonzalez’s plea 
agreement,  on  the  other  hand,  lacks  the  clarity  and  express 
terms of the agreement in Ricketts. The implied term in Rick‐
etts (waiver of double jeopardy defense) was per se equivalent 
to the explicit terms; an alternative interpretation would viti‐
ate the meaning and integrity of the agreement. Id. at 10. The 
implied  term  Perez‐Gonzalez  proposes—that  the  State 
waived  its  ability  to  pursue  contempt—is  not  equivalent  to 
the express terms of the agreement. Nor does the state appel‐
late court’s alternative interpretation that no implied term ex‐
ists render the agreement meaningless.  
    At best, Ricketts would require that the Illinois Appellate 
Court reasonably interpret the plea agreement to include the 
implied term Perez‐Gonzalez prefers. The appellate court did 
not  act  unreasonably  by  determining  no  such  implied  term 
exists here. Perez‐Gonzalez must do more than provide an al‐
ternative reading of the plea agreement. Because he has not 
shown that the state appellate court unreasonably applied the 
legal rule of Santobello, he also has not shown that the court’s 
interpretation of the agreement was objectively unreasonable, 
and thus fails to meet the highly deferential requirements of 
§ 2254(d)(1). 
       
No. 18‐1480                                                      11

       2. Perez‐Gonzalez’s claim under 28 U.S.C. 
          § 2254(d)(2) fails. 
    Perez‐Gonzalez  also  finds  no  refuge  in  28  U.S.C. 
§ 2254(d)(2).  Sufficient  record  evidence  supports  the  Illinois 
Appellate  Court’s  conclusion  that  the  State  was  not  prohib‐
ited from pursuing sanctions for his refusal to testify.  
           a. The reasonable expectations of the parties 
    Perez‐Gonzalez argues the state appellate court’s conclu‐
sion is inconsistent with the parties’ expectations, so the court 
unreasonably interpreted the plea agreement’s terms. When 
language in a plea agreement is ambiguous, as here, we look 
to “the parties’ reasonable expectations and construe ambigu‐
ities against the government as the drafter.” United States v. 
Malone, 815 F.3d 367, 370 (7th Cir. 2016) (quoting United States 
v. Munoz, 718 F.3d 726, 729 (7th Cir. 2013)).  
    Perez‐Gonzalez  contends  the  parties’  expectations  are 
clear in the plea offer: 
       Any deviation from that truthful [testimony] will be 
       grounds for the [State] at [its] sole discretion–to 
       withdraw its agreement to delete reference to a 
       firearm as well as to withdraw its agreement to 
       vacate the 15‐year add‐on. In such event, the de‐
       fendant would then be required to serve the terms of 
       the initial agreement … . 
(Emphases added.) 
   Perez‐Gonzalez  contends  the  phrase  “in  such  event”  es‐
tablished a binary and conclusive set of possibilities: either he 
would testify and receive the reduced sentence, or he would 
12                                                         No. 18‐1480 

refuse to testify and “in such event” would not receive the re‐
duced sentence. He also asserts the State attorney’s comment 
at  the  plea  hearing,  “I  think  that’s  all  the  terms,”  binds  the 
State  to  this  interpretation.  As  such,  he  believes  he  was  im‐
munized from contempt proceedings. The State responds that 
“in  such  event”  refers  to  when  Perez‐Gonzalez  testifies  un‐
truthfully. According to the State, the “built‐in sanction” (im‐
position of the original thirty‐five year sentence) was the con‐
sequence  for  untruthful  testimony,  and  the  plea  agreement 
was silent regarding the consequences for refusing to testify. 
    The record does not support Perez‐Gonzalez’s categorical 
reading  of  the  plea  offer.  His  argument  assumes  that  the 
“built‐in sanction” would apply whether he refused to testify, 
or he testified and lied. Perez‐Gonzalez sees no distinction be‐
tween testifying untruthfully, and not testifying at all. But his 
own conduct proves he believed the plea agreement required 
him  to  testify.  He  stipulated  twice  that  the  agreement  re‐
quired him to testify against Rosalez and Vilayhong, eliminat‐
ing  any  ambiguity  as  to  the  parties’  expectations.  Perez‐
Gonzalez  cannot  reasonably  expect  the  State  to  adhere  to  a 
deal  that  he  himself  violated.  See,  e.g.,  United  States  v. 
Ramunno, 133 F.3d 476, 484 (7th Cir. 1998) (defendant “lost his 
gamble” and breached agreement when he failed to provide 
“complete” and “truthful” information about criminal activ‐
ity); United States v. Ataya, 864 F.2d 1324, 1331 (7th Cir. 1988) 
(defendant’s post‐sentencing testimony against co‐defendant 
“was undoubtedly a part of the government’s reasonable ex‐
pectations in entering the agreement,” so refusal to testify re‐
lieved government of reciprocal obligations) (internal quota‐
tions omitted).  
No. 18‐1480                                                     13

    The Illinois Appellate Court did not ignore the clear and 
convincing  weight  of  the  evidence  when  it  concluded  that 
Perez‐Gonzalez broke his promise to cooperate and that the 
State did not violate the plea agreement by petitioning for a 
contempt order. Rather, its interpretation was objectively rea‐
sonable. See Morgan v. Hardy, 662 F.3d 790, 798 (7th Cir. 2011) 
(petitioner must establish state court committed “unreasona‐
ble error” in its determination of this issue) (quoting Ward v. 
Sternes, 334 F.3d 696, 703–04 (7th Cir. 2003)). 
           b. The enforcement of agreed upon terms 
    Even  without  Perez‐Gonzalez’s  stipulations  at  his  con‐
tempt hearing and contempt sentencing, his habeas claim un‐
der  §  2254(d)(2)  is  foreclosed.  “Although  the  government 
must fulfill any express or implied promise made in exchange 
for a guilty plea, the parties’ rights under the plea agreement 
are  limited  to  those  matters  upon  which  they  actually 
agreed.” United States v. Lacy, 813 F.3d 654, 658 (7th Cir. 2016) 
(citations omitted). Lacy illustrates this court’s application of 
this  principle.  There,  we  rejected  the  defendant’s  argument 
that  the  government  had  violated  a  plea  agreement  by  re‐
questing consecutive state and  federal  sentences.  Id. at 657–
58. The plea agreement was silent as to whether the sentences 
would  run  consecutively  or  concurrently,  and  the  govern‐
ment  did  not  make  any  implied  promises  on  that  topic.  Id. 
Therefore, we concluded, the government did not breach the 
agreement by making a request on a matter that was simply 
not contemplated by the agreement. Id. 
   Here, the plea offer, the transcript of the plea hearing, and 
the parties’ stipulations are silent as to the consequences for 
Perez‐Gonzalez’s  blanket  refusal  to  testify.  None  of  these 
sources  establish  by  clear  and  convincing  evidence  that  the 
14                                                       No. 18‐1480 

sole  outcome  for  refusing  to  testify  is  the  imposition  of  the 
original  thirty‐five  year  sentence,  as  Perez‐Gonzalez  claims. 
The State never promised immunity from contempt proceed‐
ings or implied any such promises. Because Perez‐Gonzalez’s 
plea agreement  is silent as to whether  the  imposition  of his 
original sentence would be the exclusive consequence for his 
failure to testify, the Illinois Appellate Court’s conclusion—
that the State did not breach the agreement through the added 
ten year sentence for contempt of court—was neither unrea‐
sonable nor implausible. 
           c.  Alternative grounds for denying habeas relief 
    Because  we  affirm  the  district  court’s  dismissal  on  the 
these grounds, we need not reach the State’s last contention 
that,  even  assuming  a  breach  by  the  State,  immunity  from 
contempt  proceedings  would  not  be  a  proper  remedy.  See 
Rhodes v. Dittmann, 783 F.3d 669, 674–75 (7th Cir. 2015) (“Sec‐
tion 2254(d) focuses on the ultimate decision of the state court, 
not on parts of a written opinion that are not necessary to the 
outcome.”).   
                                                           AFFIRMED.